Citation Nr: 1809853	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-20 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for left upper extremity neuropathy prior to February 3, 2016.  

2.  Entitlement to a rating in excess of 10 percent for left lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter.  

3.  Entitlement to a rating in excess of 10 percent for right lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter.  


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to August 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that as of February 3, 2016, the Veteran's left upper extremity neuropathy has been assigned a 60 percent rating under DC 8513.  The Board notes that in the Veteran's May 2014 substantive appeal, he requested a 50 percent rating for his left upper extremity neuropathy.  As such, given that the Veteran has been assigned a rating greater than 50 percent for the period since February 3, 2016, this is a full grant of the benefits sought on appeal, and this part of the claim is no longer on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the Board notes that in a July 2016 correspondence, the Veteran confirmed that he terminated his representation with attorney Jan D. Dils.  Given that the Veteran has not elected subsequent representation, the Board finds that the Veteran wishes to proceed pro se.  


FINDINGS OF FACT

1.  Prior to February 3, 2016, the Veteran's left upper extremity neuropathy has been characterized by severe pain, tingling and numbness; complete paralysis has not been shown.

2.  Prior to February 3, 2016, the neuropathy in the Veteran's bilateral lower extremities has been characterized by pain, tingling, and numbness with moderate incomplete paralysis.

3.  As of February 3, 2016, the neuropathy in the Veteran's bilateral lower extremities has been characterized by pain, tingling, and numbness with severe incomplete paralysis; complete paralysis has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for left upper extremity neuropathy prior to February 3, 2016, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8610 (2017).

2.  The criteria for a rating in excess of 10 percent for left lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DCs 8522, 8523, 8524 (2017).

3.  The criteria for a rating in excess of 10 percent for right lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DCs 8522, 8523, 8524 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The Veteran asserts that he is entitled to increased ratings for neuropathy of his left upper and bilateral lower extremities.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

In cases where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Upper Extremity Neuropathy

Prior to February 3, 2016, a 40 percent rating has been assigned for neuritis of the upper radicular minor nerve group, which was rated as equivalent to severe, incomplete paralysis of upper radicular nerve group.  38 C.F.R. §§ 4.123, 4.124a, DC 8610.  In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

In order to warrant a rating in excess of 40 percent for neuropathy of the upper radicular minor nerve group, the evidence must demonstrate "complete" paralysis (60 percent under DC 8510).  38 C.F.R. § 4.124a.

Here, based on the evidence of record, a rating in excess of 40 percent is not warranted for the period on appeal as the evidence does not demonstrate "complete" paralysis of the upper radicular minor nerve group.  Specifically, at a November 2012 VA examination, the Veteran reported serve constant pain, tingling, numbness, and pain in his upper left extremity.  Upon examination, the examiner determined that the Veteran had "moderate" incomplete paralysis of his upper radicular minor nerve group with no muscle atrophy, normal refluxes, and slightly decreased sensory and motor functioning.  

Further, the Veteran's treatment records do not reflect "complete" paralysis of his upper radicular minor nerve group.  Therefore, the Board finds that a rating in excess of 40 percent rating is not for application prior to February 3, 2016.  

Bilateral Lower Extremity Neuropathy

Prior to February 3, 2016, the Veteran was assigned two separate 10 percent ratings under DC 8522-8523 (addressing the musculocutaneous and anterior tibial nerves) for bilateral lower extremity neuropathy.  38 C.F.R. § 4.124a.  

Under DCs 8522-8523, a 20 percent rating is warranted when there is incomplete paralysis that is "severe" in nature, and a 30 percent rating is warranted for complete paralysis.  38 C.F.R. § 4.124a.  

Based upon the evidence of record, the Board determines that ratings in excess of 10 percent for neuropathy in either of the Veteran's lower extremities, respectively, are not warranted prior to February 3, 2016.  

Specifically, at a VA examination in November 2012, the Veteran stated that he had severe pain with moderate to severe numbness and tingling in his lower extremities.  On examination, the Veteran had slight to moderate decreased motor and sensory functioning.  Further, there was no evidence of muscle atrophy, gait disturbances, or abnormal refluxes.  The examiner characterized the Veteran with "moderate" incomplete paralysis in the lower extremities.  

Moreover, while the Veteran's treatment records, including from December 2010, reflect that he had lower extremity weakness, pain, and numbness, there is no evidence of incomplete paralysis of a "severe" nature during this period.  Therefore, separate ratings in excess of 10 percent for bilateral neuropathy are not warranted. 

As of February 3, 2016, the Veteran was assigned two separate 30 percent ratings under DC 8524 (addressing the internal popliteal (tibial) nerve) for bilateral lower extremity neuropathy.  38 C.F.R. § 4.124a.  As a preliminary matter, the Board observes that during this period, the RO changed the diagnostic code to reflect impairment to the Veteran's internal popliteal (tibial) nerve.  The Board agrees that this is the most appropriate diagnostic code during this period given that the results of the February 2016 nerve conduction study revealed impairment to the internal popliteal (tibial) nerve.  

In order to warrant a rating in excess of 30 percent under DC 8524, the evidence must demonstrate complete paralysis if the internal popliteal (tibial) nerve.  

However, based upon the evidence of record, the Board determines that a rating in excess of 30 percent as of February 3, 2016, is not warranted.  In this case, at a VA examination in January 2016, the Veteran noted increasing pain and weakness in his bilateral extremities that caused him to fall.  Upon examination, his muscle strength ranged between slightly diminished to severely diminished, bilaterally.  He had hypoactive reflexes and decreased sensation in both lower extremities.  In a February 2016 nerve conduction study, the Veteran was found to have "severe" incomplete paralysis of the internal popliteal nerve.  

Additionally, while the Veteran had persistent pain and severe weakness in his lower extremities, his treatment records do not reflect evidence of complete paralysis in his lower extremities.  As a result, separate ratings in excess of 30 percent rating for bilateral lower extremity neuropathy, respectively, are not for application as of February 3, 2016. 

In order to prevent any potential prejudice to the Veteran, the Board has also considered whether the Veteran could receive separate ratings for impairment to multiple nerves in the Veteran's upper and lower extremities.  In this case, the Board determines that the November 2012 and January 2016 VA examiners reported that while the Veteran had impairment to multiple nerves, his symptoms were all characterized as pain, weakness, numbness, and tingling in his bilateral upper and lower extremities.  Therefore, given that the Veteran's symptomology for his nerve impairments overlap in each extremity, separate ratings would result in pyramiding, and therefore is not for application.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In considering the appropriate disability rating, the Board has also considered the statements from the Veteran that his bilateral upper and lower neuropathy is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his bilateral upper and lower neuropathy according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's neuropathy have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, including limitations with activities of daily living, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Additionally, as the Veteran is seeking increased ratings for his left upper and bilateral lower extremity neuropathy, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Nevertheless, while the Veteran asserts that his neuropathy causes inference with his job, given that he is still employed, the Veteran's service-connected neuropathy does not render him unemployable.  Moreover, he has not claimed that he is unemployable due to his neuropathy.  As such, Rice is inapplicable in this case.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  As discussed below, the Veteran has also been provided with a VA examination per the Board's December 2015 Remand instructions.  

Finally, as noted above, this appeal was remanded by the Board in December 2015 in order to provide the Veteran with a hearing before a decision review officer (DRO), and for a new VA examination.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, the Veteran was provided with a DRO hearing in August 2016.  Moreover, the Veteran was provided with a VA examination in January 2016, and the Board finds that the VA examination report is adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 40 percent for left upper extremity neuropathy prior to February 3, 2016, is denied.  

A rating in excess of 10 percent for left lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter, is denied.  

A rating in excess of 10 percent for right lower extremity neuropathy prior to February 3, 2016, and in excess of 30 percent thereafter, is denied.  




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


